Citation Nr: 0217115	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  01-06 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to 
reopen the claim for service connection for right inguinal 
hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had over 20 years active duty service ending 
with his retirement in August 1966.  

This case is before the Board of Veterans' Appeals on appeal 
from a February 2001 rating decision by a Regional Office 
(RO) of the Department of Veteran's Affairs (VA).  A Notice 
of Disagreement was received in April 2001, a statement of 
the case was issued in June 2001, and a substantive appeal 
was received in June 2001.  The veteran testified at an RO 
hearing in August 2001.


FINDINGS OF FACT

1. Entitlement to service connection for right inguinal 
hernia was denied by rating decision in November 1970; 
a notice of disagreement was not received to initiate 
an appeal from that determination.

2. Evidence received since the November 1970 rating 
decision does not bear directly and substantially on 
the matter at hand and is not, by itself of in 
connection with evidence previously assembled, that is 
must be considered in order to fairly adjudicate the 
claim.


CONCLUSIONS OF LAW

1. The November 1970 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 1991).

2. Evidence received since the November 1970 rating 
decision is not new and material, and the veteran's 
claim of entitlement to service connection for right 
inguinal hernia has not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)) (2002).  The intended effect of the new regulation 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim. Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply 
unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds that 
there has been substantial compliance with the assistance 
provisions of the new legislation in regard to the claim of 
service connection.  The record includes service medical 
records and private treatment records.  The record also 
includes a December 2000 letter from the RO explaining the 
types of evidence needed to reopen a claim.  The letter 
explains that the VA will obtain any VA medical records 
identified by the veteran. Moreover, no additional pertinent 
evidence has been identified by the veteran as relevant to 
this issue.  In fact, in his August 2001 Statement in 
Support of Case, the veteran states that he had no other 
medical information to submit for his case.  After reviewing 
the record which includes the veteran's service medical 
records as well as post-service medical reports, the Board 
finds that the record as it stands includes sufficient 
competent medical evidence to decide the claim and that a VA 
examination and etiology opinion are not necessary.  38 
C.F.R. § 3.159(c)(4) (2002).  Under these circumstances, no 
further action is necessary to assist the veteran with the 
claim.

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The October and December 
2000 letters from the RO, the June 2001 statement of case, 
and the October 2001 supplemental statement of case inform 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002).

The Board has reviewed the facts of this case in light of 
the VCAA and the new VCAA regulations.  As discussed above, 
VA has made all reasonable efforts to assist the veteran in 
the development of the claim and has notified him of the 
information and evidence necessary to substantiate the 
claim.  Specifically, the October 2001 supplemental 
statement of case sets forth the VCAA duties and 
requirements for obtaining additional evidence and the 
rights and obligations of the veteran under the VCAA.  
Consequently, this issue need not be referred to the veteran 
or his representative for further argument as the Board's 
consideration of the new law and new regulations in the 
first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 
24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

New and Material Evidence

The veteran submitted his original claim for service 
connection for right inguinal hernia in September 1970.  The 
RO denied the claim in a November 1970 rating decision.  The 
RO sent notice of the decision and notice of appellate 
rights and procedures to the veteran at his last address of 
record.  However, a notice of disagreement was not received 
to initiate an appeal from that determination.  Therefore, 
the November 1970 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a)

The Board notes here that the provisions of 38 C.F.R. 
§ 3.156(a) were recently amended.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  However, the amended version is 
only applicable to claims filed on or after August 29, 2001.  
The change in the regulation therefore does not impact the 
present case.

When a claim to reopen is presented under section 5108, VA  
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, 
the United States Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999) the United 
States Court of Appeals for Veterans Claims (Court) held 
that the prior holding in Justus that the evidence is 
presumed to be credible was not altered by the Federal 
Circuit decision in Hodge.  However, the "benefit of the 
doubt doctrine" does not apply to the preliminary question 
as to whether new and material evidence has been received to 
reopen a claim.  Martinez v. Brown, 6 Vet.App. 462 (1994).

At this point, the Board notes that, in its February 2001 
rating decision, the RO appears to have reopened the claim 
for service connection for right inguinal hernia, although 
no specific determination as to new and material evidence is 
offered.  However, the Board has a jurisdictional 
responsibility to determine whether a claim previously 
denied by the RO is properly reopened.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed.Cir. 2001).  Accordingly, the 
Board must initially determine on its own whether there is 
new and material evidence to reopen the claim for service 
connection for right inguinal hernia. 

Evidence of record at the time of the November 1970 rating 
decision consists of service medical records and private 
medical records.  The service medical records do not 
document any complaints or symptoms of a hernia, and there 
was no medical diagnosis of a hernia during service.  The 
record does include evidence of the veteran's April 1967 
post-service hospitalization for repair of a right inguinal 
hernia.  In the April 1967 medical record, the history 
section notes that the veteran had a right hernia which had 
been present since October 1966.  The veteran retired from 
active duty in August 1966.  Based on this evidence, the RO 
denied service connection for the hernia based on a finding 
that the hernia was not incurred in or aggravated by 
service.

Evidence received since the November 1970 rating decision 
includes a February 2001 statement from the veteran to the 
effect that his hernia began less than eight months after 
his retirement from service.  Newly received evidence also 
includes private medical records and testimony offered by 
the veteran at an August 2001 RO hearing.

In his February 2001 statement, the veteran asserts that his 
hernia began less than eight months after he left service 
and that he believes this is prima facie evidence that the 
hernia started because of service.  This evidence is not 
material.  While a layperson may provide probative testimony 
concerning observable physical manifestations of a 
condition, a layperson is not competent to offer opinions 
relating to diagnosis, medical causation, or the etiology of 
a condition.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Therefore, because the statement goes to medical causation 
and is offered by a layperson, it is not material.  
Moreover, the Board notes that medical records of the 
veteran's 1967 hernia surgery were of record when the RO 
made its initial November 1970 rating decision.  Thus, the 
veteran's statement is redundant of evidence in the record 
at the time of the initial rating decision.  Therefore, it 
is not new and material evidence.  

Private medical records submitted by the veteran subsequent 
to the November 1970 rating decision reflect treatment for a 
right inguinal hernia in 1973, treatment for diverticulitis 
in 1990 and chiropractic care in 2001.  The 1990 and 2001 
medical records are not material evidence as they do not 
concern the issue at hand, i.e. the cause of the veteran's 
hernia.  The records from the 1973 treatment for the 
inguinal hernia reflect in the history section that the 
veteran had previous repairs of the right inguinal hernia in 
1967 and 1971.  The clinical record also notes that the 
veteran reported no known injury as a cause of the hernia 
condition.  Because the 1973 treatment records do not 
provide evidence of the issue on appeal, i.e. medical 
causation relating the hernia to an in-service injury or 
disease, the records are not material evidence.

The file also contains the transcript from a RO hearing held 
in August 2001.  In this transcript, the veteran testifies 
that the problem with his hernia came up about two to three 
months after he retired from service and that he did not 
have any symptoms of a hernia in service.  These statements 
are cumulative of evidence that was in the record at the 
time of the 1970 rating decision; specifically, his service 
medical records showing no symptoms of hernia and the post-
service medical records detailing treatment of a hernia in 
1967.  Moreover, the hearing transcript does not provide 
evidence that tends to establish a relationship between the 
veteran's hernia and his period of service, and as such, 
does not tend to contradict the basis upon which the prior 
denial of the claim was made.  The evidence, therefore, is 
not relevant and probative of the issue of service 
connection for a hernia.

In sum, the veteran applied for service connection for his 
right inguinal hernia in 1970.  The RO denied this claim 
based on lack of evidence that the hernia was the result of 
an injury or disease incurred in service.  The veteran has 
provided no competent evidence since the 1970 rating 
decision to demonstrate any connection between his hernia 
and his period of service.  Neither the private medical 
records, the veteran's statement, nor the veteran's hearing 
testimony provide any competent medical evidence of a nexus 
between the veteran's hernia and his period of service.  
Therefore, there is no new and material evidence to reopen 
the claim.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has not been received, and the 
veteran's claim of entitlement to service connection for 
right inguinal hernia has not been reopened.  The appeal is 
denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

